ICJ_091_ApplicationGenocideConvention_BIH_SCG_1993-09-13_ORD_01_NA_03_FR.txt. 370

OPINION INDIVIDUELLE DE M. WEERAMANTRY

[Traduction]

La présente affaire centre l’attention sur la question du caractère obli-
gatoire des mesures conservatoires de façon plus nette et plus urgente
que presque toute autre affaire dont la Cour internationale de Justice
ou la Cour permanente de Justice internationale aient jamais eu à con-
naître. Comme Ja Cour le souligne dans l’ordonnance qu’elle a rendue
aujourd’hui, «la situation dangereuse qui prévaut actuellement exige … la
mise en œuvre immédiate et effective» des mesures indiquées par son
ordonnance du 8 avril 1993 (par. 59). L’ordonnance de ce jour a également
mon plein appui.

L’importante question du caractère obligatoire des mesures conserva-
toires n’est pas sans être entourée d’une certaine obscurité, tant la
doctrine que la jurisprudence étant incertaines à ce sujet. Comme la
présente affaire le démontre avec tant de clarté, cette question doit être
examinée d'urgence car, tant que les incertitudes actuelles subsisteront,
la Cour sera empêchée de s’acquitter pleinement des fonctions judi-
ciaires qui lui sont confiées par la Charte des Nations Unies et par son
Statut.

LE CONTEXTE FACTUEL

Je tiens, avant toute chose, à relever la préoccupation que la Cour a
exprimée au sujet des souffrances endurées par le peuple de Bosnie-
Herzégovine dans des circonstances qui, en dépit de plusieurs résolutions
du Conseil de sécurité, «bouleversent la conscience humaine et sont à
l'évidence incompatibles avec la loi morale ainsi qu’avec l’esprit et les fins
des Nations Unies » (par. 52). Le risque que redoutait la Cour lorsqu'elle a
rendu son ordonnance du 8 avril que le différend existant s'aggrave ou
s’étende, loin de s’être dissipé, «a été accru par la persistance de conflits
sur le territoire de la Bosnie-Herzégovine et la commission d’actes odieux
au cours de ces conflits » (par. 53).

Je traiterai, dans la présente opinion, de toutes les informations
factuelles qui ont été soumises à la Cour et qui sont pertinentes aux fins
d’une analyse de la question du droit en discussion et de la nécessité
urgente qu’il y a à la régler. Un tel examen est rendu nécessaire par la
disposition de l’article 41 du Statut de la Cour qui prévoit que celle-ci a le
pouvoir d’indiquer des mesures conservatoires «si elle estime que les
circonstances l’exigent». C’est seulement dans le contexte de ce membre
de phrase que les faits sont examinés ci-après.

49
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 371

Le bref exposé des faits qui figure ci-après montrera que si la plus
grande prudence doit présider à une évaluation provisoire de la situation
aux fins de déterminer s’il y a lieu d’indiquer des mesures conservatoires,
les normes de prudence à respecter sont satisfaites, dans la présente
affaire, par les informations qui ont été soumises à la Cour. Les faits essen-
tiels ne seront rappelés qu’à grands traits pour que la question juridique
analysée dans la présente opinion puisse être replacée dans le contexte
réaliste qui s'impose. Cette analyse des faits, ayant un caractère purement
provisoire, ne suppose aucune constatation définitive pas plus qu’elle
n’affectera la décision sur le fond qui devra être prise à une étape ulté-
rieure de l’affaire.

Le demandeur a soumis à la Cour des informations provenant de diffé-
rentes sources indépendantes à l'appui de son affirmation selon laquelle,
depuis que la Cour a rendu son ordonnance du 8 avril 1993, il s’est produit
une série persistante d’actes qui constituent une violation manifeste de
ladite ordonnance. Ces informations peuvent être regroupées en trois
catégories : les comptes rendus et récits publiés par les médias internatio-
naux, les déclarations émanant d’observateurs neutres et indépendants et
les déclarations publiées par le gouvernement défendeur et par le gouver-
nement de la République de Serbie.

Aux fins de l’évaluation provisoire qui suit, il n’est pas nécessaire de
tenir compte des informations de la première catégorie. La Cour a été
saisie d’une multitude de rapports publiés par des médias internationaux
bien connus, au sujet de bombardements, de destructions de mosquées
anciennes, de livraisons de fournitures par la Yougoslavie aux Serbes de
Bosnie et d’assassinats, de viols et de tortures à grande échelle. Etant
donné toutefois que, dans une situation internationale aussi complexe
que celle-ci, les nouvelles publiées par les médias, en soi, risquent de ne
pas être totalement fiables, il n’en a pas été tenu compte dans la présente
évaluation. Cette approche a été conseillée aussi par la prudence dont le
juge doit naturellement faire preuve lorsqu'il s'efforce d’établir les faits,
même à titre provisoire.

La deuxième catégorie est celle des déclarations émanant de sources
désintéressées comme différents représentants du Haut Commissariat des
Nations Unies pour les réfugiés, le président de la commission des affaires
européennes du Sénat des Etats-Unis d’Amérique, Helsinki Watch, un
médiateur de la Communauté européenne, le directeur du bureau des
programmes des Etats-Unis en faveur des réfugiés et différents représen-
tants de l’Organisation des Nations Unies. Les actes mentionnés dans ces
déclarations, tous postérieurs à l'ordonnance rendue par la Cour le 8 avril
1993 et tous largement relatés, sont notamment le massacre de femmes et
d’enfants en application d’une « odieuse politique ... assimilable en tous
points à un génocide» (président de la commission des affaires euro-
péennes du Sénat des Etats-Unis (9 avril 1993); le bombardement de
Srebrenica au moyen d’obus conçus pour exploser au-dessus du sol de
manière à faire les plus lourdes pertes possible (représentant du HCR,
13 avril 1993); les très nombreux blessés faits parmi la population civile,

50
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 372

les corps des blessés et des membres épars, certains dans un état horrible,
devant être chargés sur des charrettes et des brouettes après une telle at-
taque (représentant de l'ONU de nationalité canadienne, 15 avril 1993);
les atrocités commises en Bosnie-Herzégovine par les forces militaires et
paramilitaires serbes (deuxième rapport d’Helsinki Watch, 17 avril 1993);
le bombardement de Sarajevo d’une intensité telle qu’au milieu d’une
matinée les représentants de l'ONU avaient déjà décompté mille deux
cents explosions d’obus (représentants de l'ONU à Sarajevo, 4 juillet
1993); le bombardement de mosquées en guise de prélude à des
campagnes de «nettoyage ethnique » (représentant du HCR, 9 mai 1993);
la présence en Bosnie de 1,4 million de réfugiés déjà affamés qui allaient
voir leurs approvisionnements en vivres réduits de moitié par les combats
(HCR, 1* juillet 1993); un «nettoyage ethnique » ayant réduit une agglo-
mération de six mille personnes à une cinquantaine de villageois errants
(représentant du HCR, 10 mai 1993); les mille quatre cents enfants tués et
les treize mille enfants blessés (représentants de l'ONU à Sarajevo, 5 juil-
let 1993); la participation de l’armée nationale yougoslave à une partie au
moins du bombardement de Srebrenica (président de la commission des
affaires européennes du Sénat des Etats-Unis, 20 avril 1993); le ravitaille-
ment des Serbes bosniaques par l’entremise de Belgrade (médiateur de la
Communauté européenne, 19 avril 1993); l'assistance fournie aux Serbes
bosniaques par des escadrilles d’hélicoptères venues de Yougoslavie
(expert militaire à King’s College, Londres, 24 juin 1993); et les dizaines
de milliers de femmes qui ont été violées (Helsinki Watch, 8 juin 1993)).
Tous ces récits ne représentent qu’une partie des informations qui ont été
communiquées à la Cour. Certains d’entre eux sont accompagnés de
détails circonstanciés, parfois macabres, auxquels il n’est pas nécessaire
de se référer aux fins qui nous occupent. Considérées ensemble, toutes les
informations de cette deuxième catégorie sont plus que suffisantes pour
parvenir à une conclusion provisoire adéquate aux fins de la présente
demande.

La troisième catégorie comprend les déclarations faites dans les
communiqués officiels publiés pendant la période allant du 8 au 11 mai
1993 par le gouvernement défendeur et par le Gouvernement de la Répu-
blique de Serbie. Ces déclarations sont reproduites aux pages 43 à 49 de la
seconde demande en indication de mesures conservatoires en date du
27 juillet 1993.

Parmi les déclarations que contient le premier communiqué de la Répu-
blique de Serbie, il convient de citer la description du conflit en cours en
Bosnie-Herzégovine, présenté comme «un juste combat pour la liberté et
l'égalité du peuple serbe ». La République de Serbie dit avoir fourni à la
République serbe en Bosnie, au prix de grands sacrifices, une assistance
«en fonds, carburants et combustibles, matières premières, etc.». On y
trouve également l'affirmation que la République de Serbie a

«aidé généreusement et sans réserves la République serbe, malgré les
problèmes énormes auxquels elle a eu à faire face en raison des sanc-

51
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 373

tions décrétées contre elle par le Conseil de sécurité de l'ONU»
(seconde demande de la Bosnie, p. 43).

Cette information doit être rapprochée du communiqué publié par le
président de la République de Serbie, diffusé par le service télégraphique
yougoslave le 11 mai 1993 et rapporté par la BBC dans son Summary
of World Broadcasts du 13 mai (seconde demande de la Bosnie, p. 46).
Ce communiqué contient l’affirmation qu’au cours des deux dernières
années la République de Serbie a déployé des efforts massifs et consenti
des sacrifices considérables pour aider les Serbes hors de Serbie. Le
communiqué précise : « La majeure partie de cette assistance est allée à la
population et aux combattants en Bosnie-Herzégovine.» Les sanctions
internationales sont qualifiées de dures, et le communiqué fait état de la
solidarité avec les Serbes en Bosnie-Herzégovine. Selon le communiqué,
des raisons suffisantes existent de mettre fin à la guerre, dans la mesure où
«la majeure partie du territoire de l’ex-Bosnie-Herzégovine appar-
tient maintenant aux provinces serbes». Le communiqué réaffirme que
les Serbes en Bosnie-Herzégovine ont obtenu presque tout ce qu’ils
voulaient grâce à l’«assistance considérable » qu’ils ont reçue de la Répu-
blique de Serbie.

Dans le communiqué qu'il a publié, le Gouvernement fédéral yougo-
slave (ibid., p. 44) a exprimé «son indignation et sa profonde préoccupa-
tion » devant la décision de la République de Sprska (c’est-à-dire des Serbes
bosniaques) de ne pas accepter le plan Vance-Owen et de laisser au peuple
serbe de Bosnie-Herzégovine le soin de prendre une décision définitive lors
d’un référendum. Cela étant, le gouvernement fédéral manifeste sa déci-
sion de limiter son aide future à la République de Sprska «exclusivement à
des livraisons de denrées alimentaires et de médicaments ».

Les informations ainsi communiquées à la Cour par le défendeur ne
peuvent naturellement que susciter une vive inquiétude quant à la façon
dont le défendeur respecte l’ordonnance rendue par la Cour le 8 avril. II
n’est pas difficile, à la lumière de ces informations, de parvenir à la
conclusion provisoire que les conditions énoncées par l’article 41 du
Statut pour que la Cour puisse exercer sa compétence d’indiquer des
mesures conservatoires sont réunies.

Alors que le demandeur a cité à l’appui de ses affirmations factuelles
des sources extrêmement diverses et indépendantes, les faits affirmés par
le défendeur ne sont pas étayés par des bases aussi larges et impar-
tiales, mais reposent principalement sur un rapport compilé par la com-
mission d’Etat yougoslave d'enquête sur les crimes de guerre et le
génocide. Il ne saurait y avoir aucun doute quant aux souffrances considé-
rables qu’endure aujourd’hui le peuple serbe en Bosnie-Herzégovine,
souffrances qui ne peuvent que susciter une profonde préoccupation de la
part de la Cour. Néanmoins, la question à l'étude est celle du non-respect
de l'ordonnance rendue par la Cour le 8 avril, et les informations indépen-
dantes dont on dispose ne suffisent pas à établir un tel manquement de la
part de la Bosnie.

52
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 374

L’ORDONNANCE DU 8 AVRIL 1993 EST-ELLE
JURIDIQUEMENT OBLIGATOIRE ?

Après avoir ainsi résumé les éléments qui permettent de parvenir à une
conclusion provisoire, j’examinerai maintenant la question juridique du
caractère obligatoire des mesures conservatoires. Comme un éminent
spécialiste de la question des mesures conservatoires l’a dit des ouvrages
publiés entre les deux guerres à ce sujet, la doctrine reflète «une mosaïque
d'opinions extrêmement colorée, pour ne pas dire déroutante» |. Cette
situation n’est pas dans l’intérêt de la justice internationale.

Le problème n’est pas facile. Il y a en effet, d’une part, l’absence de
possibilité de parvenir à une conclusion factuelle définitive et, de l’autre,
la nécessité impérieuse d’exercer une influence modératrice pour empé-
cher qu’un préjudice irréversible soit commis à l’une des parties en cause.
Il s’agit là de considérations de poids qui doivent être mises en balance
l’une par rapport à l’autre et qui doivent être envisagées de plusieurs
points de vue, dont le moindre n’est pas importance qu'il y a à réaliser les
fins de la justice internationale à l’administration de laquelle répond la
création de la Cour. Il s’agit par conséquent d’une question dont l’impor-
tance transcende l'affaire — pour importante qu’elle soit elle-même —
dont la Cour est actuellement saisie.

a) Le caractère obligatoire d’une ordonnance indiquant
des mesures conservatoires, par opposition à son exécution

Comme l'absence de mécanismes d’exécution assombrit parfois les
discussions concernant le caractère obligatoire des ordonnances rendues
par la Cour internationale de Justice, il faut, lorsque l’on parle du carac-
tère obligatoire des mesures conservatoires, prendre comme point de
départ la nette distinction qui existe entre la question de l’obligation
juridique de se conformer à une ordonnance et celle de son exécution?.
Le fait que l'exécution d’une ordonnance ne peut pas être imposée
n’affecte aucunement son caractère obligatoire car celui-ci est inhérent
à l'ordonnance elle-même. L’ordonnance donne naissance à une obli-
gation positive reconnue par le droit international. Qu’une telle ordon-
nance soit respectée ou non, que son exécution puisse être imposée ou
non et que d’autres sanctions puissent intervenir sont autant de ques-
tions externes qui n’affectent pas la question interne de sa validité inhé-
rente.

Dans l'affaire de l’Anglo-Iranian Oil Co., la Cour internationale de

! Jerzy Sztucki, Interim Measures in the Hague Court: An Attempt at a Scrutiny, 1983,
p. 283.

2 Voir ASILS International Law Journal, vol. 9, 1985, p. 176; voir Jerome B. Elkind,
Interim Protection : A Functional Approach, 1981, p. 157, pour un exemple dont la distinc-
tion entre ces questions peut se trouver estompée même dans l’esprit des spécialistes.

33
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 375

Justice, ayant indiqué des mesures conservatoires, est ensuite parvenue à
la conclusion qu’elle n’avait pas compétence au fond! mais, entre-
temps, le Royaume-Uni, demandeur dans cette affaire, avait soumis la
question au Conseil de sécurité pour obtenir leur exécution en application
de l’article 94 de la Charte. Cette tentative a échoué et, la distinction
qui vient d’être faite se trouvant estompée, cet échec sur le plan de l’exé-
cution est devenu «le point sur lequel se sont cristallisés les commen-
taires concernant différents aspects des mesures conservatoires, et en
particulier la question de savoir s’il existe une obligation de:s'y confor-
mer», La Cour, tout en adressant certaines injonctions aux:parties,
a pris bien soin de faire observer que les mesures indiquées,:«dé toute
façon, conservent leur autorité propre »3. Il convient de noter aussi que
les décisions du Conseil de sécurité sur l’opportunité d’imposer ou
non l'exécution d’une ordonnance n’ont pas d'effet déterminant sur la
question de savoir si l’ordonnance impose ou non une obligation juri-
dique.

Même en droit interne, l'opinion positiviste selon laquelle une sanction
est essentielle à sa validité est abandonnée depuis longtemps. Les
recherches modernes, tant jurisprudentielles que sociologiques, ont
prouvé que la validité inhérente d’une loi est indépendante de l’existence
d’une sanction visant à en assurer l’exécution. Tel est doublement le cas en
droit international.

En fait, il est à peine besoin de dire qu’en droit international la thèse
d’Austin selon laquelle une sanction est nécessaire pour qu’une règle de
droit ou un précepte juridique puisse exister a toujours été particulière-
ment inappropriée. On ne saurait donc soutenir que des mesures conser-
vatoires n’imposent pas d'obligation juridique du seul fait que la Cour n’a
pas le pouvoir de les faire exécuter. Vue sous cet angle, une mesure conser-
vatoire, pour différente qu’elle soit d’une ordonnance définitive, si elle est
édictée par un tribunal en bonne et due forme, selon une procédure régu-
lière et sans qu’il outrepasse sa compétence, a une validité inhérente et, en
tant que telle, emporte obligation de s’y conformer.

Lorsque la Cour internationale de Justice, agissant régulièrement dans
les limites de ses pouvoirs et de sa compétence, indique des mesures
conservatoires, elle compte que lesdites mesures seront observées, confor-
mément au droit international. Leur violation ne peut donc que susciter de
profondes préoccupations. La question de l’obligation de se conformer à
de telles mesures doit à tout moment être nettement distinguée de celle de
leur exécution.

! Anglo-Iranian Oil Co, mesures conservatoires, C.LJ. Recueil 1951, p. 89, et
Anglo-lranian Oil Co., arrêt, CJ. Recueil 1952, p. 114.

2 C.H. Crockett, « The Effects of Interim Measures of Protection in the International
Court of Justice», California Western International Law Journal, vol. 6-7, 1975-1977,
p. 350; les italiques sont de moi.

3 Anglo-Iranian Oil Co., mesures conservatoires, C.L.J. Recueil 1951, p. 94.

4 Voir Crockett, op. cit., p. 376.

54
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 376

b) Le caractère obligatoire des ordonnances indiquant
des mesures conservatoires, tel qu'il peut être déduit de l'autorité
inhérente à un tribunal judiciaire

La fonction d’un tribunal judiciaire, dès lors qu’une question a été
portée devant lui, consiste à prendre les mesures nécessaires conformé-
ment au droit pour parvenir à une décision répondant au principe de
l'égalité des parties. Cela présuppose que la question portée devant lui,
une fois que le tribunal en a été saisi, doit dans toute la mesure du possible
être préservée sous cette forme, à l’abri de toute ingérence résultant d’un
acte unilatéral de l’une des parties, jusqu’à ce que le tribunal rende sa
décision. Cela signifie aussi que le principe de l’égalité ne peut pas être
supplanté par le droit du plus fort que pourrait faire valoir l’une des
parties et qui lui permettrait de porter atteinte à l’objet de la cause ou de
s’y immiscer avant qu’il soit statué. Un élément inhérent à l'autorité de ce
tribunal est par conséquent que son pouvoir de statuer doit aller de pair
avec celui d’édicter des ordonnances incidentes pour veiller à ce que
l’objet de l’action soit préservé intact jusqu’au jugement.

Un tel pouvoir serait évidemment totalement réduit à néant si une
partie n’était pas juridiquement tenue d’obéir à une telle ordonnance et
était par conséquent libre de la méconnaitre. Dans certains cas, comme l’a
dit un auteur, cela «pourrait tourner en dérision la juridiction quant
au fond». L’anomalie est encore plus criante lorsque la nature de l’ac-
tion unilatérale d’une partie est telle qu’elle détruit l’objet même qui est
en litige devant le tribunal. Cela est encore plus vrai lorsqu'une telle
action menace de détruire ou de compromettre l’existence même d’une
partie.

Considérer qu’un tribunal saisi d’une question n’a pas le pouvoir
d’agir face à la menace que ferait unilatéralement peser sur l’objet
du litige l’une des parties comparaissant devant lui aboutirait donc,
semble-t-il, à défendre le paradoxe que le tribunal, d’un côté, a compé-
tence pour connaître d’une affaire mais, de l’autre, n’a pas le pouvoir
effectif et nécessaire de s’acquitter de la tâche qui lui a ainsi été valable-
ment confiée. Considérer que des mesures de procédure ne sont pas
obligatoires pour les parties équivaut à couper l’herbe sous le pied non
seulement à la partie adverse mais aussi au tribunal lui-même. Aucune
interprétation raisonnable, dans une vision d’ensemble, des pouvoirs
judiciaires qui sont confiés à un tribunal ne semble pouvoir étayer une
telle thèse. La règle dont il s’agit a été qualifiée de « principe de l’effet utile
des institutions » 2.

! Peter A. Bernhardt, « The Provisional Measures Procedure of the International
Court of Justice through U.S. Staffin Tehran: Fiat Iustitia, Pereat Curia ?» Virginia Jour-
nal of International Law, vol. 20, n° 3, 1980, p. 303.

2 V. S. Mani, «Interim Measures of Protection: Article 41 of the ICJ Statute and
Article 94 of the UN Charter», Indian Journal of International Law, vol. 10, 1970,
p. 362.

55
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 377

L’universalité d’une telle approche conceptuelle est confirmée dans
l'affaire de la Compagnie d'électricité de Sofia et de Bulgarie. Dans cette
ordonnance, la Cour permanente de Justice internationale a déclaré ce
qui suit:

«Considérant que la disposition précitée [article 41, paragraphe 1]
du Statut applique le principe universellement admis devant les juri-
dictions internationales et consacré d’ailleurs dans maintes conven-
tions auxquelles la Bulgarie a été partie, — d’après lequel les parties
en cause doivent s’abstenir de toute mesure susceptible d’avoir une
répercussion préjudiciable à l'exécution de la décision à intervenir
et, en général, ne laisser procéder à aucun acte, de quelque nature
qu’il soit, susceptible d’aggraver ou d’étendre le différend » (C.P.J.I.
série A/B n° 79, p. 199).

La Cour a souligné aussi qu’un acte unilatéral d’une partie ne doit pas
anticiper sur son arrêt. C’est ainsi que, dans l'affaire du Plateau continental
de la mer Egée, elle a fait observer ce qui suit:

«Considérant que le pouvoir d’indiquer des mesures conserva-
toires conféré à la Cour par l’article 41 du Statut présuppose qu’un
préjudice irréparable ne doit pas être causé aux droits en litige devant
le juge et qu'aucune initiative concernant les questions litigieuses
ne doit anticiper sur l’arrêt de la Cour» (C.IJ. Recueil 1976, p. 9,
par. 25).

Une interprétation des dispositions pertinentes de la Charte, du Statut
ou du Règlement de la Cour qui signifierait que des mesures conservatoires
n’imposent pas d'obligation juridique à la partie à laquelle elles s’adres-
sent n’est donc pas conforme au cadre structurel du pouvoir judiciaire.

Ce sont des raisons conceptuelles comme celles-ci qui ont convaincu
Hambro, l’un des premiers greffiers de la Cour, que le pouvoir d’agir en
indiquant des mesures conservatoires fait partie intégrante du pouvoir
judiciaire qui existe déjà en principe, indépendamment de dispositions
spécifiques à cet effet. Comme il l’a dit:

«La Cour, dans l’exercice des pouvoirs que lui confère l’article 41,
se borne en fait à donner corps à une règle qui existe déjà en prin-
i 1
cipe.»

Le méme auteur fait valoir qu’en vertu des principes généraux du droit
international tous les Etats parties 4 un différend international sub judice
sont tenus de l’obligation absolue de s’abstenir de tout acte de nature à
priver d’effet le résultat du jugement définitif ou à aggraver ou étendre le
différend2.

! Edvard Hambro, « The Binding Character of the Provisional Measures of Protec-
tion Indicated by the International Court of Justice », Rechtsfragen der Internationalen
Organisation, Festschrift fiir Hans Wehberg zu seinem 70. Geburtstag, 1956, p. 167.

2 Ibid. p. 168.

56
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 378

C’est ainsi qu'Hambro parvient à la conclusion que:

«il ne serait pas conforme au rôle auguste de la Cour en tant
qu’« organe de droit international» et qu’« organe judiciaire princi-
pal de Organisation des Nations Unies» ... de rendre une décision
que les parties seraient libres de respecter ou d@ignorer selon leur bon
plaisir» 1.

Cette argumentation est poussée encore plus loin par d’autres auteurs
qui font valoir que le caractère obligatoire d’injonctions avant dire droit et
de mesures semblables est une régle universellement reconnue et, vue en
tant que telle, peut donc même être considérée comme étant au nombre
des «principes généraux de droit reconnus par les nations civilisées », au
sens de l’article 38, paragraphe 1 c), du Statut de la Cour”. Il est intéressant
de noter que cet avis a été partagé par certains des premiers auteurs
influents dans leurs traités à ce sujet. C’est ainsi que pour Dumbauld et
Niemeyer“ le devoir d'observer les mesures conservatoires indiquées exis-
tait indépendamment du Statut de la Cour et aurait donc lié la partie en
question comme si le Statut n’avait comporté aucune disposition relative
à cette question.

Pour Niemeyer, il est un principe normatif de base (Norm-Grundsatz)
que:

«dès lors et aussi longtemps qu’un différend est soumis à une déci-
sion judiciaire et que celle-ci est attendue, les parties au différend ont
l'obligation de s’abstenir de tout acte ou de toute omission qui aurait
pour effet de rendre superflue ou impossible la décision normative »
(traduction).

Il convient cependant de tenir compte du fait que plusieurs éminents
auteurs, dont A. Hammarskjéld, lui aussi en son temps Greffier de la Cour
permanente, ont exprimé avec force un avis opposé®. Parmi les facteurs
qui semblent avoir le plus de poids, il convient de citer l’accent qu'ils
mettent sur le mot «indiquer», l’absence de mécanisme d’exécution et

1 Hambro, op. cit. p. 165-167.

2 Voir par ‘exemple Elkind, op. cit., p. 162. En fait, Elkind fait de cette proposition le
thème central de son traité sur ce sujet: voir le chapitre 2 de son ouvrage dans lequel il
cite à l'appui de ses propositions le droit anglo-saxon, le droit romain, le droit soviétique
et le droit hindou.

3 Interim Measures of Protection in International Controversies, 1932, p. 173-177.

4 Einstweilige Verfügungen des Weltgerichtshofs, ihr Wesen und ihre Grenzen, 1932,
p. 15-16.

5 «Sobald und solange ein Streit einer richterlichen Entscheidung unterworfen und
eine solche zu erwarten ist, haben sich die streitenden Parteien jeder Handlung und
jeder Unterlassung zu enthalten, deren Faktizitét die normative Entscheidung über-
flüssig oder unméglich machen Kônnte. » (Op. cit. p. 16.)

6 Voir A. Hammarskjéld, « Quelques aspects de la question des mesures conserva-
toires en droit international positif », Zeitschrift für ausländisches 6ffentliches Recht und
Vélkerrecht, vol. V, 1935, p. 5.

57
APPLICATION DE CONVENTION GENOCIDE (OP. IND. WEERAMANTRY) 379

l'emplacement de l’article 41, qui se trouve dans le chapitre du Statut de la
Cour qui a trait à la procédure et à des questions comme les langues utili-
sées par la Cour, ce qui donnerait à penser que la question n’a pas vrai-
ment d'importance du point de vue du fond.

Ces considérations, auxquelles il est indubitablement possible de
répondre individuellement !, semblent cependant être plus que compen-
sées par les facteurs conceptuels dont il est question ci-dessus et par les
considérations linguistiques et autres exposées ci-après.

L'importance des considérations conceptuelles analysées plus haut
apparaît clairement, d’un point de vue pratique, lorsque l’on considère la
gravité des motifs pour lesquels la Cour use de son pouvoir d'indiquer des
mesures conservatoires et qui tiennent à la nécessité de prévenir tout
préjudice ou dommage irréparable, toute mesure qui priverait d’effet
l’arrêt définitif, la destruction de l’objet de l’action, et l’aggravation du
différend. La gravité de chacun de ces motifs conforte l’avis selon lequel le
pouvoir de la Cour, une fois exercé, ne peut pas, malgré tout, laisser les
parties libres d’agir comme si rien ne s’imposait à elles.

L’opinion selon laquelle l’indication de mesures conservatoires fait
partie des pouvoirs inhérents à un tribunal judiciaire repose par consé-
quent sur un principe général, sur une nécessité pratique et sur une
doctrine non négligeable. Les principes qui peuvent être invoqués à
l'appui d’une telle opinion sont notamment le principe de l'égalité des
parties, le principe de l’effet utile, le principe selon lequel une action
unilatérale ne doit pas anticiper sur la décision du tribunal et aussi la
reconnaissance générale et universelle des pouvoirs d’injonction des
tribunaux en tant qu’élément faisant partie inhérente de leur compétence.

c) Le caractère obligatoire des mesures conservatoires,
tel qu'il peut être déduit des termes employés dans la Charte,
le Statut et le Règlement de la Cour

Le texte de l’article 41 du Statut emploie le mot «indiquer » plutôt que
le mot «ordonner » dans le contexte des mesures conservatoires, ouvrant
ainsi la discussion sur le point de savoir si une décision sur ce point est, par
sa nature, moins obligatoire que les autres.

1 Pour ce qui est de l’argument selon lequel l'emplacement de l’article 41, qui figure
dans la partie du Statut qui a trait à la procédure, pourrait le priver de sa force, le profes-
seur Greig fait observer que:

«on pourrait faire valoir avec encore plus de force que l’article 41 se trouve sous la
rubrique procédure parce que le principe déterminant ne se trouve pas au cha-
pitre II mais fait partie de la compétence incidente inhérente aux pouvoirs de la
Cour. L'article 41 est donc, comme la Cour permanente l’a affirmé dans son arrêt
dans l’affaire de la Société d'électricité, l'expression de ce principe et le moyen de lui
donner effet.» (D. W. Greig, «The Balancing of Interests and the Granting of
Interim Protection by the International Court», Australian Year Book of Internatio-
nal Law, vol. 11, 1991, p. 131.)

58
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 380

Il est utile d’analyser cette question du point de vue des autres expres-
sions pertinentes qui apparaissent dans le Statut et dans le Règlement
de la Cour. Cette analyse linguistique peut être abordée de plusieurs
façons.

i) Le mot «indiquer»

Le premier projet de l’article 41, en français, établi par M. Raoul
Fernandes, employait le mot «ordonner» |, également rendu par le mot
«order» dans la traduction anglaise. La suggestion de M. Fernandes
tendant à ce qu’une telle ordonnance soit appuyée par des sanctions effi-
caces n’ayant pas recueilli l’agrément d’autres membres du comité consul-
tatif comme Elihu Root, de Lapradelle et lord Phillimore, il fut présenté
un nouveau projet dans lequel les mots «pourra ordonner» avaient été
remplacés par les mots «a le pouvoir d’indiquer», cette expression étant
rendue en anglais par les mots «power to suggest». A la cinquième séance
de la sous-commission, M. Huber, de la Suisse, insista pour que le projet
emploie un terme plus fort que «suggest», et ce mot fut remplacé par le
mot «indicate »?2.

Ces travaux rédactionnels montrent que le pouvoir de la Cour va plus
loin qu’un simple pouvoir de suggérer ou de conseiller, et a une certaine
connotation d’obligation. En fait, en français, le mot «indiquer» va
probablement encore plus loin en ce sens que le mot anglais «indicate»,
_ car l’un des sens d’«indiquer » est «élaborer (une procédure, etc.); dicter,
prescrire, poser la marche à suivre, etc. »3

ii) Le mot «doivent»

Il convient de relever tout d’abord que, dans le texte de l’article 41 lui-
même, on trouve le mot « doivent », se rapportant aux mesures provisoires
qui sont indiquées. Le mot « doivent» a une connotation d’obligation et
va plus loin, dans le sens de Pimposition d’un devoir, que le mot «indi-
quer » pris individuellement. La version française du Statut renforce d’ail-
leurs cette conclusion vu que le mot « doivent » implique, comme les mots
«should» ou «ought» en anglais, l'existence d’une obligation‘. Il suffit
d’ailleurs de consulter les dictionnaires les plus courants pour constater
que le mot «devoir », qu’il soit utilisé comme verbe ou comme substantif,
a très nettement le sens d’obligation, comme dans «tu dois honorer tes
parents» ou «tu as agi comme tu devais agir» (pour le verbe), ou bien,
pour le substantif, le sens a) de loi morale, comme «le sentiment du
devoir» ou b) d’« obligation», comme dans «assumer tous les devoirs

1 C.P.J.L, Comité consultatif de juristes, Procès-verbaux des séances du comité,
16 juin-24 juillet 1920, 28° séance, annexe n° 3, p. 609.

2 Documents de la 5° séance de la Troisième Commission, annexe 16, p. 172.

3 Harrap’s Standard French and English Dictionary, vol. 1, p. 1:18.

4 Ibid. p. D:53.

59
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 381

d’une charge ». Bien que ces acceptions ne reflètent pas, en elles-mêmes,
l’idée d’une obligation juridique, il est clair qu’aussi bien le mot anglais
«ought» que le mot français « doivent» renforcent considérablement le
mot «indiquer».

Envisageant la question sous un angle différent, un autre auteur fait
observer que:

« Dans la conception de Hohfeld, un droit juridique emporte une
obligation juridique correspondante. Ainsi, le mot « doivent » dans le
membre de phrase «quelles mesures conservatoires du droit de
chacun doivent être prises» semblerait viser une obligation juri-
dique.» !

Ce raisonnement, tiré des corrélations de sens, est pertinent aussi dans
le contexte du mot «pouvoir».

iii) Les mots «mesures conservatoires »

Ce sens plus fort le devient encore plus si l’on considère que l’expres-
sion anglaise « provisional measures » est, une fois de plus, plus faible que
l’expression française «mesures conservatoires», qui insiste plus sur
l'importance qu’il y a à faire en sorte que l’objet de l’action soit mis à l’abri
de tout dommage. Si l’expression anglaise, considérée en elle-même,
semble mettre l’accent sur l'aspect provisoire de ces mesures, l’expression
utilisée en français met plus nettement en relief le but même de toute
l’opération, à savoir la nécessite de veiller à ce que l’objet de l’action
soit préservé intact. Dans la traduction anglaise du projet initial de
M. Fernandes, les mots «mesures conservatoires » avaient d’ailleurs été
correctement rendus par «protective measures»?, mais si l'expression
«mesures conservatoires » est demeurée inchangée dans les différentes
versions françaises de cette disposition et apparaît encore à l’article 41,
la traduction anglaise a adopté l’expression plus faible «provisional
measures », qui ne correspond évidemment pas exactement au texte fran-
çais.

Cet écart entre les textes anglais et français a été commenté par les
membres de la Cour permanente lors de la réunion à l’occasion .de
laquelle ils ont discuté de l’amendement des dispositions du Règlement
relatives aux mesures conservatoires. Sir Cecil Hurst, relevant les expres-
sions «mesures conservatoires » et «interim protection» employées dans
les deux versions, a exprimé le doute que les deux correspondent exacte-
ment, Le Greffier a alors appelé l’attention sur les expressions diffé-
rentes, utilisées dans le texte anglais de l’article 41 du Statut et de

1 Elkind, op. cit. p. 153.

2 Voir Elkind, op. cit., p. 44.

3 Actes et documents relatifs à l’organisation de la Cour, deuxième addendum au n° 2,
p.253.

60
APPLICATION DE CONVENTION GENOCIDE (OP. IND. WEERAMANTRY) 382

Particle 57 du Règlement d’alors, pour rendre l’expression «mesures
conservatoires » |.

iv) Le mot «pouvoir»

L'emploi du mot « pouvoir», au début de l’article, est un élément peut-
être plus concluant que tout autre à l’appui de cette interprétation, selon
laquelle cette disposition va plus loin qu’une simple obligation morale. Si
tout ce que l’article 41 permet à la Cour de faire est d’adresser aux parties
des exhortations, de caractère non obligatoire, l’on comprend difficile-
ment pourquoi on a employé le mot «pouvoir» pour autoriser la Cour à
ce faire. Il faut un pouvoir pour imposer une obligation contraignante,
mais un «pouvoir» n’est pas nécessaire pour donner des exhortations
et des conseils. Il est difficile d’imaginer que le Statut de la Cour aurait
solennellement investi celle-ci d’un pouvoir spécial à l’article 41 si le
seul but de ce pouvoir était de donner des avis non contraignants que les
parties seraient totalement libres de méconnaître. Un mot aussi lourd de
sens que le mot « pouvoir» doit manifestement avoir été entendu comme
devant donner à la Cour une autorisation qu’elle n’aurait pas eue autre-
ment, à savoir celle d'imposer aux parties une obligation qui, en l’absence
de ce mot, ne serait pas contraignante pour elles.

Pouvoir, dans le langage de la jurisprudence exégétique, signifie que
celui à l’égard duquel ce pouvoir est exercé a l'obligation de se conformer
à l'exercice dudit pouvoir car, s’il n’en résultait pas d’obligation, il n’y
aurait aucune nécessité d’exercer un « pouvoir». L'analyse bien connue
des droits qu’a faite Hohfeld, qui a été largement acceptée, qualifie la
responsabilité de pendant juridique du pouvoir?, ce qui indique que,
losqu’un pouvoir juridique est exercé, il en découle une responsabilité
juridique de se conformer à cet exercice du pouvoir. Ces considérations
portent à conclure que les mesures «indiquées » en vertu de l’article 41
emportent plus qu’une obligation simplement morale de s’y conformer.

v) Le qualificatif d'ordonnance appliqué aux mesures de moindre impor-
tance

Une autre approche de la question va dans le sens de l’argumentation
intéressante avancée par Hambro, selon laquelle les ordonnances rendues
par la Cour en vertu de l’article 48 de son Statut, qui sont qualifiées
d’ordonnances dans l’article lui-même et qui ont trait à des questions rela-
tivement mineures comme les formes et les délais dans lesquels chaque
partie doit finalement conclure, sont indubitablement exécutoires en

! Actes et documents relatifs à l’organisation de la Cour, deuxième addendum au n° 2,
p. 253.

2 Pour l’analyse de Hohfeld et les commentaires qu’elle a suscités de la part de
nombreux auteurs, voir Salmond on Jurisprudence, 12° éd., 1966, p. 225.

3 Elkind, op. cit. p. 153.

61
APPLICATION DE CONVENTION GENOCIDE (OP. IND. WEERAMANTRY) 383

vertu de l’article 53 du Statut. Par conséquent, «les ordonnances beau-
coup plus solennelles et plus sérieuses rendues en vertu de l’article 41»
doivent être obligatoires elles aussi!.

Un passage qui a suscité des malentendus dans ce contexte est le
passage ci-après de l'ordonnance rendue dans l’affaire des Zones franches
de la Haute-Savoie et du Pays de Gex:

«les ordonnances rendues par la Cour, bien qu’étant, en règle géné-
rale, lues en audience publique, les agents dûment prévenus, ne déci-
dent pas avec force «obligatoire» (article 59 du Statut) et avec effet
« définitif » (article 60 du Statut) le différend que les parties ont porté
devant la Cour...» (C.P.J.I. série A n° 22, p. 13).

Dans ce passage, la Cour se bornait à exprimer le principe selon lequel
«une ordonnance n’a pas force obligatoire pour la Cour dans l’arrêt
qu’elle rendra en définitive sur le fond »2.

vi) L'engagement de se conformer aux «décisions » de la Cour en vertu de
l’article 94 de la Charte des Nations Unies

Au paragraphe 1 de l’article 94 de la Charte, chaque Membre des
Nations Unies s'engage à se conformer aux décisions de la Cour dans tout
litige auquel il est partie. Lorsque la Cour décide d’indiquer des mesures
conservatoires, prend-elle une décision ?

Que les mesures conservatoires doivent être assimilées à une décision
de la Cour elle-même ressort clairement de leur description en tant que
telle au paragraphe 2 de l’article 74 et aux paragraphes 1 et 3 de l’article 76
du Règlement de la Cour. Comme le dit Hambro, ces articles considèrent
assurément les mesures conservatoires comme des décisions.

{I convient de noter aussi que l’expression «pour statuer d'urgence»,
qui figure dans la version française du paragraphe 2 de l’article 74 du
Règlement de la Cour, fait penser au prononcé d’une décision ou d’un
arrêt. Aux paragraphes 1 et 3 de l’article 76, toutefois, la version française
du Règlement utilise elle aussi le mot «décision».

Il y a lieu de relever dans ce contexte l’un des plus éminents commenta-
teurs de la jurisprudence de la Cour, lequel, analysant la question de
savoir si l’obligation découlant du paragraphe 1 de l’article 94 de la
Charte est suffisamment large pour englober les ordonnances interlocu-
toires, a fait observer que «le mot «décision» dans la Charte vise toutes
les décisions de la Cour, quelle que soit la forme qu’elles revétent»*. Cela ©
comprendrait aussi les ordonnances portant indication de mesures
conservatoires.

1 Hambro, op. cit., p. 170.

2 Voir Crockett, op. cit., p. 377; les italiques sont de moi.

3 Hambro, op. cit., p. 170.

4 Shabtai Rosenne, The Law and Practice of the International Court, 1985, p. 125; voir
également, dans le méme sens, Rosenne, The International Court of Justice, 1957, p. 82.

62
APPLICATION DE CONVENTION GENOCIDE (OP. IND. WEERAMANTRY) 384

Dans ce contexte, il y a lieu de noter que M. Elias a lui aussi exprimé
l’avis qu’une indication de mesures conservatoires a la même force qu’un
arrêt étant donné qu’elle constitue à tout le moins un jugement pro-
visoire!. Cela confirme l’avis selon lequel une ordonnance portant
indication de mesures conservatoirs a été assimilée par la Cour à un
arrêt.

Lorsque l’on procède à une analyse interne des instruments pertinents,
nombreux sont par conséquent les raisonnements qui conduisent à la
même conclusion, à savoir qu’une indication de mesures conservatoires
par la Cour n’est pas simplement une formule exhortatoire mais plutôt
une décision adoptée en vertu des pouvoirs conférés à la Cour qui impose
une obligation à la partie à laquelle elle s’adresse, obligation qui a un
caractère juridique et contraignant.

Cette constatation, basée sur une analyse purement linguistique des
termes employés dans les instruments qui régissent le fonctionnement de
la Cour, conduit d’aillleurs à une conclusion éminemment appropriée eu
égard à l’objet et à la fonction du processus judiciaire, spécialement lors-
que cette fonction est exercée au niveau international le plus élevé par le
biais de la Cour internationale.

d) Le caractère obligatoire des mesures conservatoires,
tel qu'il peut être déduit de la jurisprudence de la Cour

Ici, les choses ne sont pas aussi claires, mais bien des éléments portent à
penser que la Cour a implicitement reconnu le caractère obligatoire des
mesures conservatoires, tout à fait indépendamment du fait que, dans
sa pratique interne, la Cour a assimilé les mesures conservatoires à des
«ordonnances » ou à des « décisions ».

Dans l’affaire des Essais nucléaires, par exemple, la Cour a cité sans la
commenter la thèse du Gouvernement australien selon laquelle

«de l’avis du Gouvernement australien, l’attitude du Gouvernement
français constitue une violation claire et délibérée de l'ordonnance
rendue par la Cour le 22 juin 1973» (Essais nucléaires (Australie
c. France), C.I.J. Recueil 1974, p. 259, par. 19).

Bien que ce passage ait évidemment reflété la position de l’Australie et
non celle de la Cour, le fait que celle-ci a choisi de citer cette affirmation et
Pa reproduite sans la critiquer permet de déduire qu’elle l’a tacitement
approuvée. Comme le fait observer Sztucki:

«il appartient à la Cour de choisir elle-même les passages qu’elle
entend citer et de les commenter ou de ne pas les commenter. Le
passage de l’ordonnance de la Cour qui a été cité peut par conséquent

1 Taslim O. Elias, The International Court of Justice and Some Contemporary
Problems, 1983, p. 79.

63
APPLICATION DE CONVENTION GENOCIDE (OP. IND. WEERAMANTRY) 385

étre interprété comme une approbation tacite et indirecte de la posi-
tion du demandeur. »!

Le fait que des décisions affirmatives de la Cour sur ce point brillent par
leur absence est un autre élément qui appelle l’attention sur l'importance
qu'il y a à examiner cette question. Les membres de la Cour ne se sont
guère prononcés non plus dans des déclarations ou dans des opinions
individuelles ou dissidentes.

Entre autres dicta judiciaires allant dans le même sens, il convient de
noter la déclaration de M. Ignacio-Pinto dans l’affaire de la Compétence
en matière de pêcheries? où, se référant aux mesures conservatoires ordon-
nées par la Cour, il a considéré que certains incidents intervenus après le
prononcé de l’ordonnance — de multiples heurts dans la zone de pêche
contestée — constituaient «autant de violations flagrantes de part et
d’autre » du dispositif des ordonnances en question.

Dans l’affaire de la Réforme agraire polonaise, la Cour permanente a fait
observer que les mesures conservatoires sollicitées auraient abouti à une
suspension générale de la réforme agraire en ce qui concernait les ressor-
tissants polonais de race allemande. Il se peut fort bien que ce qu'il faille
entendre par cette observation, c’est que, de l’avis de la Cour, les mesures
conservatoires sollicitées auraient eu un effet juridiquement contrai-
gnant.

L’affirmation souvent citée de la Cour permanente dans l'affaire des
Zones franches de la Haute-Savoie et du Pays de Gex à l'effet que les ordon-
nances rendues par la Cour «ne décident pas avec force « obligatoire » ...
et avec effet « définitif » … le différend que les parties ont porté devant la
Cour» n’a pas, comme je l’ai fait observer au début de cette opinion,
l'effet concluant qu’on lui prête parfois. Cette observation concernait
uniquement l’impact des mesures indiquées sur l’arrêt définitif. Une
ordonnance de caractère provisoire n’a manifestement pas de force obli-
gatoire ou d’effet définitif sur la décision qui sera finalement prise pour
régler le différend dans la mesure où il s’agit clairement d’un jugement
avant dire droit qui a un caractère intérimaire.

Parmi la jurisprudence récente de cette Cour, c’est peut-être l'affaire
des Activités militaires et paramilitaires au Nicaragua et contre celui-ci qui
peut le plus utilement être citée comme dénotant l’ obligation qui incombe
à chaque partie «de prendre sérieusement en considération » les mesures
conservatoires indiquées par la Cour et «de ne pas fonder sa conduite
uniquement sur ce qu’elle croit être ses droits »>.

! Jetzy Sztucki, op. cit. p. 272-273.

2 Compétence en matiére de pécheries (Royaume-Uni c. Islande), mesures conserva-
toires, C.I.JT. Recueil 1973, p. 305.

3 C.P.J.I. série A/B n° 58, p. 178.

4 C.P.J.I. série A n° 22, p. 13.

5 Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d’Amérique), C.I.J. Recueil 1986, p. 144, par. 289.

64
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 386

e) Le caractère obligatoire des mesures conservatoires,
tel qu'il peut être déduit des écrits privés des membres de la Cour

Les membres de la Cour, dans leurs écrits privés, ont beaucoup contri-
bué à renforcer l’avis selon lequel les ordonnances portant indication de
mesures conservatoires ont un caractère obligatoire.

M. Jessup, dans son avant-propos à un traité qui parvient à la con-
clusion que ces ordonnances sont obligatoires, a revêtu cette conclu-
sion de son autorité, faisant observer que l’auteur, «après avoir pesé le
pour et le contre, conclut à juste titre que ces ordonnances sont obliga-
toires» 1.

Sir Gerald Fitzmaurice, pour sa part, a relevé ce qui suit:

«Il ressort de la raison d’être même du pouvoir d’indiquer des
mesures conservatoires que, une fois indiquées, ces mesures sont
obligatoires, étant donné que le pouvoir en question est basé sur la
nécessité absolue, lorsque les circonstances l’exigent, de sauvegarder
les droits des parties, tels que déterminés par la Cour dans son arrêt
définitif, et d’éviter qu’il y soit porté préjudice. Il n’y aurait aucune
utilité à indiquer des mesures spéciales à cette fin si les mesures indi-
quées n'étaient même pas obligatoires (sans parler même de la possi-
bilité d’en obtenir l’exécution).. »2

M. Lauterpacht, tout en exprimant avec force l’avis selon lequel le
Statut ne se borne pas à imposer une raison purement morale, ne s’en est
pas moins fait l’écho de certaines réserves :

«L’on ne saurait supposer à la légère que le Statut de la Cour — qui
est un instrument juridique — contient des dispositions qui ont
simplement trait aux obligations morales des Etats et que la Cour
doit minutieusement peser les circonstances qui l’autorisent à lancer
ce qui n’est autre chose qu’un appel au sens moral des parties. Simul-
tanément, le libellé de l’article 41 du Statut empêche de pouvoir affir-
mer de manière catégorique que les mesures édictées par la Cour en
vertu dudit article ont force obligatoire... »3

Dans son traité, M. Hudson, de la Cour permanente, a écrit que le mot
«indiquer» «n’est pas moins défini que l’aurait été le terme ordonner, et
semblerait avoir le même effet »+.

! Philip C. Jessup, avant-propos à l'ouvrage d’Elkind, op. cit., p. XIII.
2 Fitzmaurice, The Law and Procedure of the International Court of Justice, vol. II,

1986, p. 548.

3 Sir Hersch Lauterpacht, The Development of International Law by the International
Court, 1958, p. 254.

4 Manley O. Hudson, The Permanent Court of International Justice, 1920-1942, 1943,
p. 425.

65
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 387

APERÇU HISTORIQUE

Jusqu'à présent, l’analyse que j'ai faite a été une analyse rigoureuse-
ment juridique. Toutefois, la Cour ne saurait perdre de vue le facteur
humain, qui occupe une large place, particulièrement dans une affaire
comme celle dont elle est actuellement appelée à connaître. Il n’est pas
inutile, pour bien saisir qu’il s’agit là d’une dimension inhérente à tout
problème juridique, de jeter un coup d’ceil sur les vastes mouvements de
l’histoire qui ont donné naissance à la Cour. La Cour permanente, créée à
la suite du conflit le plus dévastateur que le monde eût alors jamais connu,
personnifiait les aspirations d’une génération déchirée par la guerre et
soucieuse de bannir à jamais les horreurs de l’anarchie internationale et de
consacrer le droit international. Telle devait être la mission d’une cour qui
opérerait au plan international comme les juridictions suprêmes qui
garantissaient le règne du droit au plan interne.

En dépit des solides arguments avancés en faveur d’une juridiction
inspirée de plus près du modèle qu’offrait par analogie une cour suprême,
le statut rédigé par le comité consultatif de juristes n’a pas donné à la Cour
la plénitude des pouvoirs judiciaires normalement conférés à une juridic-
tion de l’ordre supérieur. Il convient de rappeler dans ce contexte le
discours prononcé par le Belge Lafontaine touchant la compétence de la
cour envisagée. Dans ce discours, prononcé à la vingtième séance plénière
de la première Assemblée, le 13 décembre 1920, à l’occasion de la présen-
tation du rapport de la Troisième Commission sur la Cour permanente de
Justice internationale, Lafontaine exprima le regret que le statut proposé
ne conférât pas à la Cour une plus grande plénitude de juridiction.

L’orateur rappela à la Commission qu’un monde impatient s’était déjà
entendu dire depuis longtemps « que la création d’une judicature interna-
tionale serait l’antidote véritablement victorieux contre les affres et les
horreurs de la force »!. Son discours est très pertinent dans le cadre des
débats d’aujourd’hui concernant les pouvoirs de la Cour:

«En une telle circonstance, je sens toute la faiblesse de mon
éloquence. Il faudrait à cette tribune un Démosthène, un Mirabeau
ou un Jaurès. Je vous convie à écouter la clameur qui vous vient du
dehors et qui bat les murs de cette salle, clameur immense comme
celle de la mer: ce sont les voix des mères et des épouses qui pleurent
ceux qu’elles ont perdus, ce sont les voix qui s'élèvent des masses
profondes des peuples, des masses ouvrières qui en ont assez des
misères et des épidémies qui les frappent et qui continuent à les frap-
per. … C’est enfin la voix de ceux qui dorment ensevelis dans la terre
des champs de bataille, qui ont donné leur jeunesse et qui ont fait le
sacrifice de leurs espérances et de leurs joies pour que la justice soit.

Nous avons tout de même obtenu que dans le statut qui vous est

1 Documents au sujet des mesures prises par le Conseil de la Société des Nations aux
termes de l'article 14 du Pacte et de l’'adoption par l'Assemblée du Statut de la Cour perma-
nente, 1920, p. 232.

66
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 388

soumis la possibilité de consentir à un recours obligatoire existe pour
tous. J'espère que ceux qui signeront le protocole, et je pense
qu'aucune des délégations présentes n’y manquera, accepteront les
dispositions de l’article 36.» !

Ce sont là des propos poignants, des propos dont l'intensité n’a
d’égale que celle des circonstances auxquelles nous sommes aujourd’hui
confrontés. Ils mettent en relief le problème même qui se pose maintenant
à la Cour.

Cette juridiction, même si elle n’est pas aussi complète que beaucoup
Vavaient souhaité lorsque le Statut de la Cour a été conçu, n’en a pas
moins réussi, grâce à une jurisprudence de près de soixante-dix ans, à
donner naissance à un corpus non négligeable de droit international qui a
utilement contribué à sauvegarder la paix internationale. Donner à ces
pouvoirs, déjà incomplets, une signification qui les atténuerait encore
plus en refusant à la Cour celui de sauvegarder sa propre juridiction au
moyen de mesures conservatoires de caractère obligatoire alors qu’une
autre interprétation tout aussi défendable est possible est s’écarter de
l’idéalisme qui a présidé à la naissance de la Cour.

Qui plus est, les temps ont changé depuis que, il y a plus de soixante-
dix ans, une cour internationale a été créée pour la première fois dans
l’histoire du monde. Manley O. Hudson a bien saisi les pressions de cette
époque lorsqu’il a écrit dans son traité:

«Le terme indiquer, emprunté aux traités conclus par les Etats-
Unis … a un relent diplomatique visant délibérément à éviter d’offen-
ser les «susceptibilités des Etats». Il est peut-être le fruit d’une
certaine timidité des rédacteurs. »2

Il se manifestait alors une hésitation naturelle à exercer cette com-
pétence nouvelle qui n’avait encore pas été mise à l'épreuve. Cette hési-
tation naturelle, pendant cette étape embryonnaire de la juridiction de la
Cour, a débouché sur des interprétations faibles dont les effets se font
encore sentir aujourd'hui. L'œuvre de création accomplie depuis lors,
tout au long de nombreuses décennies, permet d'interpréter de façon plus
confiante les pouvoirs de la Cour.

Les termes à l'examen, comme indiqué au début de la présente opinion,
peuvent donc manifestement, conformément aux règles acceptées de
l'interprétation juridique, être compris comme signifiant qu’ils imposent
une obligation juridique. Il s’agit 14 d’une interprétation qui est corrobo-

! Documents au sujet des mesures prises par le Conseil de la Société des Nations aux
termes de l'article 14 du Pacte et de l'adoption par l'Assemblée du Statut de la Cour perma-
nente, 1920, p. 233.

2 Manley O. Hudson, op. cit., p. 425.

3 Comme Hudson l’a fait observer immédiatement après le passage déjà cité:

« Une indication de la Cour en vertu de l’article 41 est l’équivalent de la déclara-
tion d’une obligation contenue dans un arrêt et doit être considérée comme ayant la
méme force et le méme effet. » (Op. cit., p. 426.)

67
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 389

rée aussi par un solide principe juridique et par l’adhésion universelle des
nations. Il s’agit d’un principe que la Cour, à ce stade de sa jurisprudence,
peut affirmer sans crainte. Il doit évidemment être clair à tout moment que
l’ordonnance a seulement un caractère intérimaire, ne vaut pas constata-
tion définitive d’un fait et laisse intactes les questions sur lesquelles la
Cour prendra une décision définitive lorsqu'elle statuera au fond.

Considérer l’ordonnance rendue par la Cour comme n’ayant pas vrai-
ment force contraignante aussi longtemps qu’elle demeure applicable
affaiblirait le régime du droit international au moment même où son
influence modératrice est la plus nécessaire.

* x *

Pour les raisons exposées ci-dessus, les mesures conservatoires ordon-
nées par la Cour le 8 avril 1993 ont imposé au défendeur une obligation
juridique contraignante. Le non-respect de cette ordonnance met en
danger l’objet même du différend soumis à la Cour et risque de causer
un préjudice irréparable au demandeur. Ce préjudice irréparable ne con-
cerne pas des droits et des ogligations comme ceux qui sont souvent en
litige, car nous avons à connaître ici de questions qui relèvent de la
convention sur le génocide et qui touchent l'existence même d’un peuple.
Toute interprétation qui n’irait pas jusqu’à imposer au défendeur une
obligation juridique contraignante ne serait pas en harmonie avec la lettre
et l'esprit de la Charte et du Statut.

(Signé) Christopher Gregory WEERAMANTRY.

68
